939 So.2d 261 (2006)
DONALD CRAIG GORE, Petitioner,
v.
STATE OF FLORIDA, Respondent.
Case No. 1D05-5797.
District Court of Appeal of Florida, First District.
Opinion filed October 18, 2006.
Donald Craig Gore, pro se, Petitioner.
Charlie Crist, Attorney General, and Alan R. Dakan, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Inasmuch as the trial judge failed to rule on petitioner's motion for disqualification within the 30 day period established by Florida Rule of Judicial Administration 2.160(j), we grant the petition for writ of prohibition. The order denying petitioner's motion for postconviction relief, which was rendered after the filing of the motion for disqualification, is hereby vacated. See Fuster-Escalona v. Wisotsky, 781 So. 2d 1063 (Fla. 2000). On remand, a new judge shall be assigned, with directions to consider the motion for postconviction relief de novo.
KAHN, BENTON, and LEWIS, JJ., CONCUR.
NOT FINAL UNTIL TIME EXPIRES TO FILE MOTION FOR REHEARING AND DISPOSITION THEREOF IF FILED.